Citation Nr: 1451211	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial compensable evaluation for hypertension.  

3.  Entitlement to an initial compensable evaluation for status post fracture of the distal phalanx of the left fourth (ring) finger with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to January 1990.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 decision which granted service connection for hypertension and the left hand disability; each rated noncompensably disabling and denied service connection for a low back disability.  

In Written Brief Presentation, dated in October 2014, the representative raised the additional issues of service connection for hypertensive heart disease, a kidney disorder and gout secondary to the Veteran's service-connected hypertension.  These matters have not been developed for appellate review or inextricably intertwined with the issues on appeal and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a low back disability at present that had its onset in service or is otherwise related to service or any incident therein.  

2.  Since service connection was established, the Veteran's hypertension is well controlled with medication and has been manifested by diastolic pressure less than 100, and a systolic pressure less than 200; the Veteran has never been shown to have a history of diastolic blood pressure predominantly 100 or more.  

3.  Since service connection was established, the Veteran's left ring finger disability has been manifested by arthritis without tenderness, limitation of motion or demonstrable functional impairment.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.45, 4.59, 4.104, Diagnostic Code 7101 (2014).  

3.  The criteria for an initial compensable evaluation for status post fracture of the distal phalanx of the left fourth finger with arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2008 and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds VA (and QTC) examinations were adequate because they were based on a review of the claims file and knowledge of the Veteran's relevant medical history, consideration of his contentions, and supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   


Low Back Disability

The Veteran contends that he injured his back in a motorcycle accident in service and that he has had chronic low back pain and limitation of motion since his discharge from service.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of any current low back disorder may not be diagnosed via lay observation alone as this involves a complex medical matter, and the Veteran is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the STRs showed that the Veteran was involved in a motorcycle accident in December 1981, and suffered abrasions to his left cheek and nose (was wearing a helmet) and bruises to his left elbow, right forearm and right foot.  An examination was essentially negative for serious injury and he was told to apply heat to his body, rest and get a massage if needed.  When seen in the hospital clinic two days later, the Veteran complained of right hip and sacroiliac pain and dark red urine.  On examination, the right hip was very tender with soft tissue swelling over the right iliac crest.  Other than a contusion over the right hip, the back and hip were within normal limits.  X-ray studies of the right iliac crest and lumbosacral spine showed no significant abnormalities.  The assessment was contusion of the right hip and questionable urinary tract infection(UTI)  The Veteran was placed on light duty for 24 hours and given crutches.  The Veteran returned to the hospital clinic the following day complaining of low back pain and was admitted for observation for three days.  The diagnosis at discharge on the third days was mild low back pain.  The STRs showed the Veteran was seen for "back problems" for purposes of third party liability in mid-February 1982.  No specific findings or abnormalities were noted and the assessment was low back pain, secondary to MVA.  

On a Report of Medical History (RMH) for separation from service in November 1989, the Veteran denied any history of recurrent back pain, lameness, arthritis, or joint deformity, and no pertinent abnormalities were noted on examination.  The Veteran's spine and musculoskeletal system was normal.  

Service department medical records showed that the Veteran was seen for low back pain in February 2003.  X-ray studies at that time showed mild facet hypertrophy and sclerosis of the posterior elements at L5-S1, but were otherwise unremarkable.  

Private medical records showed treatment for assorted maladies from 2003 to 2010.  The first reported complaint of any back problem was in September 2007.  At that time, the Veteran's gait was normal and not pertinent abnormalities were noted.  When seen in August 2009, the Veteran reported a history intermittent back problems with a recent exacerbation two days earlier while working in his yard.  On examination, the Veteran had normal range of motion, strength and tone.  The assessment included low back pain.  

The Veteran was afforded a VA (QTC) examination in January 2014, to determine the nature and etiology of the Veteran's low back complaints.  The examiner indicated that the claims file was reviewed and included a description of his complaints, medical history and findings on examination.  On examination, the Veteran had full and painless range of motion of the lumbosacral spine, including with repetitive movements.  There was no pain on palpation, guarding, spasms, muscle atrophy or radicular pain, and reflexes were normal in the lower extremities.  X-ray studies showed no evidence of arthritis or other pertinent abnormalities.  The examiner indicated that there was no objective evidence of a current low back disability.  

The Board finds the January 2014 QTC opinion persuasive, as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered rational and plausible explanation for concluding that there was no objective evidence of a low back disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the January 2014 QTC opinion.  

As noted above, service connection requires evidence of a current disability that is shown to be incurred in or otherwise related to service or to a service-connected condition.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  

In this case, while the Veteran contends that he has had low back problems since service for which he believes service connection should be established, he has not presented any competent or probative medical evidence of a current low back disability.  In the absence of a current diagnosis, there can be no credible nexus to an incident of the Veteran's military service.  Accordingly, service connection for a low back disability is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Hypertension

Historically, service connection was granted for hypertension by rating action in May 2009, on the basis that the Veteran was shown to have elevated blood pressure readings at the time of service separation, and that he reported a history of high blood pressure since 1983.  Parenthetically, the private medical reports of record showed that the Veteran reported his hypertension was first diagnosed in 1996.  In any event, the RO granted service connection and assigned a noncompensable evaluation under DC 7101, on the basis that the Veteran was not shown to have a diastolic pressure predominantly 100 or a systolic pressure of predominantly 160 or more, or a history of diastolic pressure predominantly of 100 or more who requires continuous medication for control.  

Under DC 7101, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires a diastolic pressure predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

The evidence of record includes numerous private and service department medical records showing treatment for assorted maladies, including hypertension from 2003 to 2010.  The treatment records showed that the Veteran's blood pressure is well controlled with medication and that he had only two diastolic readings of 100 or more (101 in April 2007 and 100 in August 2009) and on repeat, diastolic pressures were 93, and 84, respectively.  Additionally, the treatment records since service do not show a systolic pressure of predominantly 160 or more (Veteran had one systolic reading of 210 in August 2009, and on repeat was 188).  

On VA QTC examination in January 2014, the Veteran's blood pressure was 158/82, 156/80 and 156/82.  An EKG showed evidence of incomplete right bundle branch block, which the examiner indicated was clinically insignificant, but no signs of cardiac dilation, cardiac hypertrophy, arrhythmias or ischemia.  

In this case, while the Veteran requires continuous medication for control of his hypertension, he has never been shown to have a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more.  Without objective evidence of such findings, there is no basis for the assignment of a compensable evaluation for his hypertension.  Accordingly, the appeal is denied.  


Left Hand Disability

Historically, the STRs showed that the Veteran suffered a nondisplaced spiral fracture of the proximal phalanx of the left ring (fourth) finger in a fall in service in March 1986, and that the finger was cast for several weeks and healed without deformity.  The STRs showed no further complaints or treatment during service.  

By rating action in May 2009, service connection was established for status post status post fracture of the left fourth distal phalanx with arthritis and a noncompensable evaluation was assigned, effective from December 9, 2000, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

Other than the Veteran's complaints of intermittent multiple joint pain and stiffness, the private and service department medical records from 2002 to 2010, showed no specific abnormalities for any left ring finger problems.  

In April 2009, the Veteran was examined by VA to determine the extent and severity of his left hand disability.  The Veteran denied any pain or functional impairment related to his left ring finger, and was able to tie his shoelaces, fasten buttons and pick up a piece of paper and tear it without difficulty.  On examination, he could approximate the fingertips of the left hand to the proximal transverse crease of the palm, and appose the thumb pad and all fingers of the left hand.  The distal interphalangeal joint (fingertip) of the left ring finger was ankylosed in an unfavorable position, but there was no additional joint functional impairment due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  X-ray studies revealed arthritis in the left hand.  The diagnoses included fracture of the 4th distal phalange of the left hand with arthritis.  

The Veteran's left ring finger disability is rated noncompensably disabling under Diagnostic Code (DC) 5227, which provides for a zero percent rating for ankylosis of the ring or little finger.  This diagnostic code does not provide for a higher schedular evaluation for the ring finger.  However, the accompanying Note instructs that consideration must also be given to rating the finger as amputation and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Rating the ring finger as amputation is essentially the equivalent of finding a functional impairment or loss of use commensurate with amputation.  In this regard, the clinical findings on VA examination showed that the Veteran had good range of motion in the ring finger, albeit reduced by virtue of being unfavorably ankylosed at the distal phalanx, and no demonstrable weakness.  There was no evidence of pain on motion or functional impairment of the ring finger or of the other fingers of the left hand, and no evidence of any interference with overall function of the left hand.  

While the Board is sympathetic to the Veteran's complaint of generalized pain (see VA Form 1-9), "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there were no objective observations of pain or any additional functional loss of use due to pain in the left ring finger on examination.  In fact, not only did the Veteran deny any pain in his finger when examined by VA, but reported that he does not experience any functional impairment associated with his finger disability.  Moreover, he was not shown to have any functional impairment on examination.  Therefore, the Board finds that a compensable evaluation based on additional functional loss due to the factors set forth in the accompanying Note, are not demonstrated.  See also, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from the left ring finger does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation at any time during the pendency of this appeal.  See Fenderson, supra.  

Additionally, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's hypertension and left ring finger are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disabilities is unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by his hypertension and ring finger disability, and provides for higher evaluations for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran's hypertension is well controlled with medication and the objective findings of record does not show or otherwise suggest that his hypertension or ring finger disability preclude substantially gainful employment, nor does the Veteran allege otherwise.  



ORDER

Service connection for a low back disability is denied.  

An increased evaluation for hypertension is denied.  

An increased evaluation for status post fracture of the left fourth distal phalanx with arthritis is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


